Citation Nr: 1208852	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-16 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Although the Veteran specifically seeks service connection for PTSD, and such was adjudicated by the RO, the evidence of record contains diagnoses of PTSD and depression, as well some indications of anxiety.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As such, the issue on appeal has been recharacterized as stated on the first page of this decision to encompass all currently diagnosed acquired psychiatric disorders.  

The Veteran initially requested a Board hearing at the RO in his June 2008 substantive appeal (VA Form 9).  However, in November 2008, he stated that he no longer wished to have a hearing for this appeal.  See 38 C.F.R. § 20.704(e) (2011).

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it appears that all pertinent records are also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

Further development is necessary for a fair adjudication of the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran asserts that he currently has a mental health disorder, to include PTSD, as a result of experiences during service in Vietnam from 1968 to 1969.  He reports being fired upon, witnessing killings, and seeing dead bodies.  The Veteran has not identified any particular incident or specific timeframe, other than stating that he was a "prison of war" for 4.5 hours on February 21, 1969.  He states that he and a fellow service member were captured, but the friend untied himself and stabbed the Viet Cong and they escaped.  The Veteran states that they did not tell anyone, and it was not documented.  See March 2006 statement and response to PTSD stressor questionnaire.  Indeed, the RO attempted to verify such incident with the National Personnel Records Center (NPRC), and no verifying information was found.  

The Veteran's service personnel records reflect that he served as an Army radio mechanic and was in Vietnam for 1 year and 2 months.  There is no evidence to demonstrate that he engaged in combat with the enemy, nor would this be consistent with his military occupational specialty or other evidence in his personnel records.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f) (2011) (providing for relaxed evidentiary standards as to stressors where a veteran engaged in combat with the enemy).  Further, there is no indication that the Veteran was diagnosed with PTSD during service.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f) in cases where PTSD is diagnosed during service).  

However, it does appear that the Veteran's reported stressors may relate to a fear of hostile or terrorist activity.  VA recently amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the veteran's service.  See id.  However, where these conditions are not met, the claimed in-service stressors must be independently verified to establish service connection for PTSD.  The Veteran should be advised of these amended provisions upon remand, and any necessary development should be completed if the Veteran provides any further information as to his claimed stressors.  The Board notes that these stressor criteria need not be met to establish service connection for a mental health diagnosis other than PTSD.

A review of the Veteran's service treatment records reflects that he reported frequent trouble sleeping and frequent or terrifying nightmares in his June 1969 separation examination, although he denied any depression or excessive worry, or nervous trouble of any sort.  However, the Veteran also reported frequent trouble sleeping and frequent or terrifying nightmares, as well as depression or excessive worry, and nervous trouble of any sort at his August 1967 pre-enlistment examination.  No mental disability was diagnosed during these examinations.   

The Veteran asserted in his December 2005 claim that his PTSD began in December 1969, or approximately six months after separation from service.  The currently available post-service treatment records, including prior to the Veteran's December 2007 stroke, reflect reports of temper problems since service, as well as reports of nightmares about Vietnam, intrusive thoughts, insomnia, and avoidance.  See, e.g., records dated in September 2002, October 2005, September 2006, and October 2006.  Additionally, there are lay statements from the Veteran's wife (to whom he has been married since February 1974), his daughter-in-law and son, and an acquaintance concerning his symptoms.  The Veteran's son indicated in March 2006 that he has had problems for approximately 30 years.  The Board notes that the Veteran's wife indicated in June 2008 and January 2009 that one of his fellow service members would submit a statement indicating that he and the Veteran were involved in hostile action during service Vietnam.  No such statement has been received to date, but such evidence may be submitted upon remand if desired.  

Based on the foregoing, there is an indication that the Veteran may have a current acquired psychiatric disorder, to include PTSD, that may be related to military service.  As such, he must be afforded a VA examination to determine the nature and etiology of any current disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The examiner should address whether the Veteran had a preexisting mental health disorder when he entered service and, if so, whether the currently diagnosed disorder constitutes an aggravation of the preexisting disorder.  In particular, the examiner should offer an opinion as to whether the Veteran currently has PTSD and, if so, if such disorder is related to a fear of hostile military or terrorist activity consistent with the circumstances of his service.  An opinion should also be offered as to the etiology of any other acquired psychiatric disorder.  

There is also an indication of possibly outstanding pertinent medical records.  First, the Veteran was awarded disability benefits from the Social Security Administration (SSA) effective as of December 2007.  Although it appears that this is related to his stroke on that date, it is not clear whether his mental health was addressed.  As such, any records concerning the SSA disability benefits should be requested.  

Additionally, there may be outstanding mental health treatment records.  The claims file contains VA treatment records dated from March 2005 to December 2005, which includes mental health treatment and a copy of a September 2002 initial VA mental health evaluation, as well as mental health records dated from September 2006 to October 2006.  General medical records dated in 2008 (primarily concerning the Veteran's stroke) note a history of depression and PTSD.  It is unclear if there was any further mental health treatment prior to September 2002 or after October 2006.  As such, the Veteran should be requested to identify any outstanding records pertaining to his mental health since separation from service, and reasonable attempts should be made to obtain any such records.  

Also, the Veteran has not been notified of the evidence and information necessary to establish a claim based on aggravation of a preexisting mental health disorder, if such a disorder is found.  He has also not been notified of the evidence and information necessary to establish a disability rating and an effective date, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), or the amended PTSD regulations concerning stressor verification.  Such notice should be provided.  

The Board notes that the Veteran suffered a massive stroke in December 2007, approximately two years after filing his service connection claim.  This stroke resulted in severe difficulties with talking, reading, and writing, as shown by VA treatment records dated through July 2008 and statements by his wife dated through January 2009.  The Board notes that a February 2008 treatment record indicated that the Veteran was showing slow improvement from the stroke, including as to speech.  It is unclear whether he has further improved since that time, as there are no more recent pertinent medical records in the claims file.  As such, any development upon remand should take into account these possible difficulties.  In particular, the medical evidence and lay statements of record should be carefully considered.

All development and adjudication upon remand should reflect consideration of the competency of certain lay evidence.  In particular, a lay witness is competent to testify as to the occurrence of an in-service incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, lay witnesses are competent to testify to a lack of observable symptoms prior to service, continuity of such symptoms after in-service incident, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. App. at 307-08.  The rating agency retains the discretion to make credibility determinations and weigh the lay and medical evidence submitted.  However, competent lay testimony may be rejected only if it is found to be mistaken or otherwise deemed not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); McLendon, 20 Vet. App. at 84.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to the evidence and information necessary to establish service connection based on aggravation of a preexisting condition, and to establish a disability rating and effective date, per Dingess/Hartman.  Also, send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010.  Allow an appropriate time for the Veteran to provide any additional information as to his claimed in-service stressors.  Conduct any additional development that may be necessary concerning his reported stressors, considering these amended provisions.

2.  Request the Veteran to identify any outstanding treatment records since separation from service for any mental health symptoms; and to complete an authorization (VA Form 21-4142) for each non-VA provider.  After obtaining any necessary authorizations, request copies of any identified, outstanding records, including but not limited to any VA mental health treatment records dated from September 2002 through March 2005, and from October 2006 forward.  

3.  Request copies of any determinations and records associated with the Veteran's SSA disability benefits.

4.  All requests and all responses for the above described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including SSA and VA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Any such determination must be documented in the claims file.  If any records cannot be obtained, the Veteran should be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  He should also be allowed an appropriate time to provide any such records.

5.  Thereafter, schedule the Veteran for a VA mental health examination to determine the nature and etiology of any current acquired psychiatric disorder, including but not limited to PTSD.  The entire claims file, including a copy of this remand, should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should be specifically informed of which, if any, reported in-service stressors have been verified.  The examiner is requested to respond to the following:

(a)  Please identify all diagnosed acquired psychiatric disorders, including but not limited to PTSD, that have been present during the course of the appeal (or since December 2005).  This should be based on examination of the Veteran (to the extent possible) and review of all lay and medical evidence of record.  

(b)  Please identify the approximate onset date of each diagnosed disorder, to the extent possible.  If possible, the Veteran should be questioned as to any mental health symptoms before, during, or after service, to include those referenced in his service entrance and exit examinations.  In particular, please state whether it is clear and unmistakeable that any current disorder existed at the time of the Veteran's entry into service in November 1967.

(c)  For any diagnosed acquired psychiatric disorder that existed prior to service, please state whether the disorder was permanently increased in severity beyond its natural progression (aggravated) as a result of any incident during service.  Please see subparagraph (e) for further instruction.

(d)  For any diagnosed acquired psychiatric disorder that did not exist at the time of the Veteran's entry into service in November 1967, please state whether it is at least as likely as not (probability of 50% or more) that such disorder was incurred as a result of service.  Please see subparagraph (e) for further instruction.

(e)  In offering the opinions requested in subparagraphs (c) and (d), please specify the incidents during service that are related to the Veteran's current mental disorder(s).  If PTSD is diagnosed, please state whether such disorder was incurred or aggravated (as appropriate) as a result of any verified in-service stressor(s).  Further, if there are no verified stressors, please state whether the Veteran's PTSD was incurred or aggravated (as appropriate) as a result of a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.

A complete rationale must be provided for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  Especially if the Veteran is unable to respond to questioning due to his stroke, consideration should be given to the Veteran's symptoms and date of onset as reported for treatment purposes in the medical records and statements by other lay witnesses.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

6.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim for an acquired psychiatric disorder, to include PTSD, based on all lay and medical evidence of record.  All theories of service connection should be addressed, to including aggravation of a preexisting disorder.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

